Order setting aside stipulation entered into by the parties upon the trial and the judgment reversed upon the law, and the matter remitted to the Special Term for Trials for further disposition, costs to appellant to abide the event. The order made by the Trial Term denying defendant’s motion to set aside the verdict rendered *635upon the frakfgkdfgkkgffkpmed issues is not reviewed upon this appeal, defendant’s rights thereunder being preserved until the ultimate disposition of this ease by the Special Term for Trials. We are of opinion that the learned Special Term for Trials should have given defendant an opportunity to move to amend his answer and if granted to offer such proof as he saw fit after setting aside the stipulation for judgment, entered into between the parties with the approval of the court, if upon a proper showing such stipulation was unauthorized or entered into inadvertently. The record, however, is barren of any such showing. Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur.